              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:17-cv-00128-MR-WCM


HOWARD J. FOSTER,           )
                            )
              Plaintiff,    )
                            )
     vs.                    )              ORDER OF DISMISSAL
                            )
CARROLS CORPORATION dba )
BURGER KING, et al.,        )
                            )
              Defendants.   )
___________________________ )

      THIS MATTER is before the Court sua sponte.

      On February 4, 2019, the Court entered an Order directing the Plaintiff

to show cause in writing on or before February 28, 2019 why this action

should not be dismissed with prejudice for his failure to engage in arbitration.

The Plaintiff was specifically warned that failure to show cause in writing

within the time required would result in the dismissal of this action. [Doc. 28].

      To date, the Plaintiff has failed to respond to the Court’s Order as

required. Accordingly, the Court will dismiss this action.

      IT IS, THEREFORE, ORDERED that this civil action is DISMISSED

WITH PREJUDICE.
IT IS SO ORDERED.
                    Signed: March 4, 2019




                             2
